Quinn, Chief Judge
(concurring in the result) :
I agree that when the offense is committed against a serviceman the act is service-connected. The offense here is further connected with the military because the stolen check is a military payroll check. In my opinion, forgery of that check involves “the integrity of military property” within the meaning of O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969). For these reasons, I join in the conclusion that the court-martial had jurisdiction over Additional Charge IV.